UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6571


BENNY W. MCCROSKEY,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director of the D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cv-00168-MSD-LRL)


Submitted:   August 28, 2014                 Decided:    September 4, 2014


Before SHEDD and      FLOYD,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benny W. McCroskey, Appellant Pro Se.      Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benny      W.     McCroskey      seeks       to     appeal         the     district

court’s    order      accepting      the      recommendation           of    the       magistrate

judge     and    denying        relief   on     his       28    U.S.C.       §    2254      (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues     a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of     the       denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by      demonstrating        that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that McCroskey has not made the requisite showing.                                Accordingly,

we grant McCroskey’s motion to amend his informal brief, but

deny his motions for appointment of counsel, for an evidentiary

hearing, and to compel court records.                          We deny a certificate of

                                               2
appealability and dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3